Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arensmeier et al. (hereinafter "Arensmeier")(WO 2014144446).
	Regarding claim 1, Arensmeier discloses an HVAC system (Fig. 1) for providing conditioned air to a structure, the HVAC system connectable in data communication with a test engine, the HVAC system comprising: 
an HVAC component (Par. 20) comprising a housing and a heat exchanger (130, Paragraph 20) disposed within the housing, 
wherein the HVAC component is connectable in data communication with the test engine and configurable to receive test protocol instructions from the test engine (Pars. 22-26, 149, 187, 188: monitoring and servers may store baselines of frequency data for the HVAC system of a building and that an algorithm may be used to refine frequency signatures. The frequency signatures may be unique to different types of HVAC system. The morning server executes various algorithms to identify problems, such as failures or decreased efficiency, and to predict impending results. Hence, monitoring system and severs equate the claimed "test engine" that is in data communication with the HVAC and the algorithm which is used to refine frequency signatures that are unique to the HVAC system equates the claimed "test protocol instructions"). 
Regarding claim 2, Arensmeier discloses a client asset database configured to contain information related to the HVAC component (monitoring server, Pars. 22, 27).
	Regarding claim 3, Arensmeier discloses a decision support system in data communication with the test engine, the decision support system configured to analyze test result information and determine a service recommendation (Pars. 68-72).
	Regarding claim 4, Arensmeier discloses a service platform in data communication with the decision support system, the service platform configured to receive a service recommendation from the decision support system and schedule a servicing of the HVAC component (Pars. 68-72).
	Regarding claim 5, Arensmeier discloses a thermostat, wherein the thermostat is in data communication with the HVAC component and in data communication with the test engine and wherein the thermostat is configured to receive test protocol information from the test engine and implement the test protocol on the HVAC component (Pars. 68-72 and 89-98).
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicants argue that "there is no test engine and the HVAC system is not configurable to receive test protocol instructions from any test engine as claimed" (Remarks: Page 1, last full Paragraph).
Examiner respectfully disagreed. As explained in the rejection of claim 1 above, Arensmeier discloses Pars. 22-26, 149, 187, 188: monitoring and servers may store baselines of frequency data for the HVAC system of a building and that an algorithm may be used to refine frequency signatures. The frequency signatures may be unique to different types of HVAC system. The morning server executes various algorithms to identify problems, such as failures or decreased efficiency, and to predict impending results. Hence, monitoring system and severs equates the claimed "test engine" that is in data communication with the HVAC and the algorithm which is used to refine frequency signatures that are unique to the HVAC system equates the claimed "test protocol" and therefore meets the claimed limitation, i.e. "wherein the HVAC component is connectable in data communication with the test engine and configurable to receive test protocol instructions from the test engine".
Further, neither the term "test engine" nor "test protocol instructions" is specifically defined in the Specification. In the absence of a specific definition of "test engine" and "test protocol instructions", the Examiner must interpret the words in accordance with their usual definition.
Therefore, it is the Examiner's position that Arensmeier discloses "test engine" and "test  
protocol instructions".
			Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        October 19, 2022